United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3712
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Jason B. Eckart,                         *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: March 28, 2000
                                Filed: April 3, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Jason Eckart pleaded guilty to conspiring to commit mail theft, in violation of 18
U.S.C. §§ 371 and 1708. The district court1 denied his request for a two-level
reduction for acceptance of responsibility, and sentenced him to six months
imprisonment and two years supervised release. The court noted that it would have
imposed the same sentence even if it had granted Eckart’s request for an acceptance-of-




      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
responsibility reduction. Eckart appeals, arguing that the court erred in denying the
requested reduction.

       If Eckart had received an acceptance-of-responsibility reduction, his resulting
Guidelines range would have been zero-to-six months, rather than six-to-twelve
months. Because the district court stated at sentencing that it would have imposed the
same six-month prison term under either range, we need not consider the merits of
Eckart’s acceptance-of-responsibility argument. See United States v. Riascos, 944
F.2d 442, 445 (8th Cir. 1991) (no need for remand if sentencing ranges overlap and
district court notes that it would impose same sentence under either range, because
sentence would be unaffected).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-